IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ROBERTSON,                         §
                                         §   No. 471, 2015
      Defendant Below-                   §
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID 1211003722
                                         §
      Plaintiff Below-                   §
      Appellee.                          §

                           Submitted: February 11, 2016
                           Decided:   April 11, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 11th day of April 2016, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, his attorney’s motion to withdraw, and the State’s response

thereto, it appears to the Court that:

      (1)    In May 2013, the defendant-appellant, James Robertson, pled guilty to

one count each of Possession of a Deadly Weapon by a Person Prohibited and

Possession of a Weapon with an Obliterated Serial Number. On August 23, 2013,

the Superior Court sentenced Robertson as a habitual offender to a total period of

eight years and one day at Level V imprisonment, with credit for time served, to be

suspended after serving five years and one day in prison for decreasing levels of

supervision. Robertson did not file a direct appeal. On August 11, 2014, he filed a
motion for postconviction relief.     After appointing counsel and holding an

evidentiary hearing, the Superior Court denied Robertson’s motion on August 19,

2015. This appeal followed.

      (2)   Robertson’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c).      Robertson’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable

issues. By letter, Robertson’s attorney informed him of the provisions of Rule

26(c) and provided Robertson with a copy of the motion to withdraw and the

accompanying brief. Robertson also was informed of his right to supplement his

attorney’s presentation.   Robertson has not raised any points for the Court’s

consideration.   The State has responded to the position taken by Robertson’s

counsel and has moved to affirm the Superior Court’s judgment.

      (3)   The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a)

this Court must be satisfied that defense counsel has made a conscientious

examination of the record and the law for arguable claims; and (b) this Court must

conduct its own review of the record and determine whether the appeal is so totally




                                        2
devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

      (4)    This Court has reviewed the record carefully. In the absence of any

points to consider on appeal, the Court has concluded that Robertson’s appeal is

wholly without merit and devoid of any arguably appealable issue. We also are

satisfied that Robertson’s counsel has made a conscientious effort to examine the

record and the law and has properly determined that Robertson could not raise a

meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                           3